IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                         Assigned on Briefs September 26, 2013

                         COREY A. ADAMS
          V. TENNESSEE DEPARTMENT OF CORRECTIONS ET AL.

                 Appeal from the Chancery Court for Hickman County
                        No. 12CV4694    Robbie T Beal, Judge



             No. M2013-00370-COA-R3-CV            - Filed November 5, 2013


The Disciplinary Board of the Turney Center Industrial Complex convicted Petitioner of
assault based upon his involvement in a gang stabbing of another inmate, the conviction was
affirmed by the Commissioner of the Department of Correction. Petitioner then filed this
common law writ of certiorari with the Chancery Court of Hickman County to challenge his
conviction. The trial court granted the writ and the administrative record was filed with the
trial court. Thereafter, on motion of the respondents, the trial court denied relief to Petitioner
on the grounds the record demonstrated that the disciplinary board had not acted illegally,
arbitrarily or exceeded its jurisdiction, and that Petitioner’s due process rights were not
violated. Finding no error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                      Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, J.J., joined.

Corey A. Adams, Wartburg, Tennessee, Pro se.

Robert E. Cooper, Jr., Attorney General and Reporter, William E. Young, Solicitor General,
Shauna Jennings, Assistant Attorney General, Nashville, Tennessee, for the appellees,
Tennessee Department of Correction, Michael Allen, Dwight A. Barbee, Charles Bass and
Derrick D. Schofield.
                                    MEMORANDUM OPINION 1

        On December 4, 2011, at approximately 6:30 p.m., inmate Demichael Moore was
assaulted and stabbed twenty-one times by five inmates who are members of the 52 Hoover
Gangster Crips. One of the alleged attackers was Corey A. Adams, aka “Cocaine”,
(“Petitioner”).2 Charges were filed and a hearing occurred on December 19, 2011, at which
time evidence was presented including a confidential informant’s statement (Form CR-3510 -
Contemporaneous Record of Confidential Informant Reliability), that was certified as reliable
by Sergeant Middleton; and photographs and audio tape recordings of statements were
introduced. Petitioner also made statements at the hearing denying that he assaulted inmate
Moore in any fashion. Following the hearing, Petitioner was convicted of the Class A offense
of assault on inmate Moore. The disposition included a twelve month restriction on receiving
packages, 30 days “PST”, prisoner sentence reduction credits of six months, and a two year
extension of his sentence. The conviction was affirmed by the Commissioner of the
Department of Correction, Derrick Schofield.

       Petitioner appealed his conviction to the Chancery Court of Hickman County naming
the Tennessee Department of Correction and numerous individuals in their official capacities
as Respondents. Respondents subsequently filed notice that they had no opposition to
granting the petition for writ of certiorari. An order issuing the writ was entered on June 1,
2012, and the certified administrative record was filed with the trial court in August 2012.
Thereafter, Respondents filed a motion for judgment on the record. The trial court
subsequently reviewed the record and entered judgment denying relief to Petitioner on the
grounds the record demonstrated that the disciplinary board had not acted illegally, arbitrarily
or exceeded its jurisdiction, and that Petitioner’s due process rights were not violated.

                                                A NALYSIS

       Petitioner presents four “issues” in this appeal by which he seeks our review of
decisions by prison disciplinary boards and the trial court; however, the issues as articulated


       1
           Tenn. Ct. App. R. 10 states:

        This Court, with the concurrence of all judges participating in the case, may affirm, reverse
        or modify the actions of the trial court by memorandum opinion when a formal opinion
        would have no precedential value. When a case is decided by memorandum opinion it shall
        be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
        or relied on for any reason in any unrelated case.
       2
        The other “Crips” accused of assaulting and stabbing inmate Moore were inmates Susej Riddle, aka
“Buck”; Rickery Carr, aka “Gutter”; Jonathan Lawrence, aka “Cash”; and Juan Collier, aka “Young Duece.”

                                                    -2-
by Petitioner are not available for review under a common law writ of certiorari. The
common law writ of certiorari is the procedural vehicle by which inmates may seek review
of decisions by prison disciplinary boards. Willis v. Tenn. Dep’t. of Corr., 113 S.W.3d 706,
712 (Tenn. 2003). The limited court review of prison disciplinary board proceedings was
explained in Powell v. Parole Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App.
1994) as being “very narrow.”

       It covers only an inquiry into whether the Board has exceeded its jurisdiction
       or is acting illegally, fraudulently, or arbitrarily, Yokley v. State, 632 S.W.2d
123 (Tenn. Ct. App. 1981). Conclusory terms such as “arbitrary and
       capricious” will not entitle a petitioner to the writ. Id. At the risk of
       oversimplification, one may say that it is not the correctness of the decision
       that is subject to judicial review, but the manner in which the decision is
       reached. If the agency or board has reached its decision in a constitutional or
       lawful manner, then the decision would not be subject to judicial review.

Powell, 879 S.W.2d at 873.

       As our Supreme Court further explained in Heyne v. Metro. Nashville Bd. of Pub.
Educ., 380 S.W.3d 715, 728 (Tenn. 2012):

               A common-law writ of certiorari proceeding does not empower the
       courts to redetermine the facts found by the entity whose decision is being
       reviewed. Tennessee Waste Movers, Inc. v. Loudon Cnty., 160 S.W.3d 517,
       520 n.2 (Tenn. 2005); Cooper v. Williamson Cnty. Bd. of Educ., 746 S.W.2d
176, 179 (Tenn. 1987). Accordingly, we have repeatedly cautioned that a
       common-law writ of certiorari does not authorize a reviewing court to evaluate
       the intrinsic correctness of a governmental entity’s decision. See, e.g., Stewart
       v. Schofield, 368 S.W.3d at 465; Arnold v. Tennessee Bd. of Paroles, 956
S.W.2d 478, 480 (Tenn. 1997). Similarly, we have noted that reviewing courts
       may not reweigh the evidence or substitute their judgment for the judgment of
       the entity whose decision is being reviewed. See, e.g., State v. Lane, 254
S.W.3d at 355 (quoting Robinson v. Clement, 65 S.W.3d at 635); Harding
       Acad. v. Metropolitan Gov’t of Nashville & Davidson Cnty., 222 S.W.3d at
       363.




                                              -3-
       Furthermore, “[t]he common law-writ [of certiorari] . . . may not be resorted to for the
correction of technical or formal errors, not affecting jurisdiction or power, or for the
correction of defects that are not radical, amounting to an illegality that is fundamental, as
distinguished from an irregularity.” State ex rel. McMorrow v. Hunt, 192 S.W. 931, 933
(Tenn. 1917).

       Having examined Petitioner’s brief, it appears he is contending the trial court erred
in denying him relief because the record, he contends, demonstrates that the Turney Center
Disciplinary Board acted illegally or arbitrarily, or it exceeded its jurisdiction. Following a
thorough review of the record before us, we find these contentions are without merit.

        It further appears Petitioner contends that his due process rights were violated in the
trial court and before the disciplinary board. We have determined that the facts asserted by
Petitioner, if true, fail to state a claim for deprivation of his due process rights.

        For the foregoing reasons, we have concluded the trial court did not err in denying
relief to Petition.

                                      I N C ONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs of
appeal assessed against Appellant/Petitioner Corey A. Adams, for which execution may
issue.


                                                       ______________________________
                                                       FRANK G. CLEMENT, JR., JUDGE




                                              -4-